Citation Nr: 1205680	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss (hearing loss), from September 6, 2002, to September 25, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to October 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. The Veteran was granted service connection for hearing loss and assigned a noncompensable rating, effective September 6, 2002, in an August 2007 rating decision. A November 2007 rating decision assigned a 30 percent evaluation, effective September 26, 2007. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). In January 2008, the Veteran disagreed with the effective date of that evaluation. A May 2008 rating decision denied an earlier effective date for the grant of a 30 percent evaluation for service-connected hearing loss. The Board has recharacterized the issue on appeal to more accurately reflect the Veteran's claim.


FINDING OF FACT

From September 6, 2002, to September 25, 2007, the evidence does not show bilateral hearing loss at a level that merits a compensable evaluation.


CONCLUSION OF LAW

From September 6, 2002, to September 25, 2007, the criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.102, 3.159, 3.326, 3.385 4.1, 4.2, 4.7, 4.10, 4.86 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to at least a 30 percent rating for bilateral hearing loss from September 6, 2002, to September 25, 2007.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet.App. 128 (2008). That burden has not been met in this case. 

The Veteran was also sent a letter in February 2008 which satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008). In any event, the February 2008 letter complied with this requirement. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the February 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained all of the identified post-service treatment records.

While the Veteran was not afforded adequate VA examinations during the period in question, he was afforded an adequate examination in September 2007. Furthermore, he was apparently scheduled for a VA examination in June 2007, although he claims he received no notice and that is why he failed to report. See, e.g. Veteran's Statement (Jan. 2008). There is a presumption of administrative regularity that government officials have properly discharged their official duties. Woods v. Gober, 14 Vet. App. 214, 220 (2000) (presumption of regularity attaches to "all manner of VA processes and procedures"); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271 (1994). While this presumption of administrative regularity is not absolute, it only may be overcome by the submission of "clear evidence to the contrary." Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992). A claimant's mere statement of non-receipt is insufficient for that purpose. Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001). Here, there is no clear evidence that the Veteran did not receive notice of this examination. Furthermore, he was scheduled for a new examination immediately upon contacting VA. See Report of Contact (Aug. 2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for an increased rating for bilateral hearing loss disability is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson, supra. Here, as explained below, the uniform noncompensable rating for the period in question is proper.

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 3.385.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. As shown below, there is no exceptional hearing loss in this case. 38 C.F.R. § 4.86.

Various private and VA examinations conducted prior to September 2007 are in a format that is incompatible for VA rating purposes. 38 C.F.R. § 3.385. Still, the Board is empowered to make factual findings in the first instance (although the Court cannot) - such as whether the evidence suggests greater hearing loss and to remand uninterpreted audiograms for interpretation. Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

At a January 1973 private audiological examination, the Veteran had a typical noise damage notch. Hearing loss at 4000 Hz was 40 dB. Speech discrimination scores were 84 percent in one ear and 80 percent in the other ear. The Board finds that these results cannot be interpreted, since they contain extremely limited information. Id.

At a July 2003 private audiological examination, the Veteran's puretone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
35 dB
45 dB
50 dB
60 dB
47.25 dB
Left
40 dB
45 dB
55 dB
70 dB
52.50 dB

Speech audiometry results were not reported. Under Table VIA, which assigns numeric designations based only on puretone threshold averages, this results in level II for the right ear and level III for the left ear. This results in a noncompensable rating under Table VII.

At a January 2004 VA audiological examination, pure tone thresholds averaged 43 dB for the right ear and 41 dB for the left ear. Speech audiometry results were 100 percent for the right ear and 96 percent for the left ear. These finding result in the assignment of level I for each ear, and as such do not met the requirements for a compensable evaluation under table VII.  According to the Veteran, the assigned doctor was not there, and a brief examination was conducted by someone else. See Veteran's Statement (Feb.2008). While this may be true, the Board finds that the substitution of one qualified provider for another does not inherently render the results unreliable. The Board references this examination to determine the general severity of the Veteran's hearing loss at this time.  The issue of whether an opinion as to the relationship between the current loss and service is moot since service connection has already been granted and is acknowledged by VA.  

The information available to the Board prior to the September 2007 VA examination is limited, but it does indicate that the appropriate rating prior to September 25, 2007, is a noncompensable one. The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid. The Court also addressed the requirements for an adequate VA audiological examination report. The Court upheld VA's policy of conducting audiometry testing in a sound controlled room. The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist, and "VA has never adopted an interpretation to the contrary."

None of the audiological tests and examinations available fully described the functional effects caused the Veteran's hearing loss disability in their reports. Given the Federal Circuit's statement in Vazquez-Flores, the Board finds the absence of a description of functional effects is not relevant to the rating of the Veteran's bilateral hearing loss disability and, therefore, did not prejudice him and does not require remand for a new VA examination.

The remaining question is whether referral for extraschedular consideration is warranted. Consideration of referral for an extraschedular rating requires a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Id., 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. The Board finds that the Veteran's currently assigned rating adequately contemplates his disability picture. The Veteran did not claim, and the evidence does not reflect, that the pain or any other symptom of his hearing loss disability has caused marked interference with employment, frequent hospitalization, or otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted. 38 C.F.R. § 3.321(b)(1).

Finally, the evidence, including the Veteran's testimony, does not reflect that the Veteran's bilateral hearing loss disability causes unemployability. Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU). Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss from September 6, 2002, to September 25, 2007. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The claim for an initial compensable rating for bilateral hearing loss from September 6, 2002, to September 25, 2007, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


